Citation Nr: 9932373	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-01 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision by the RO.  
The RO found that no new and material evidence had been 
submitted to reopen the veterans' claim for service 
connection for a psychiatric disorder for compensation 
purposes, which had been previously denied by the Board in an 
August 1986 decision.  In that decision the Board had denied 
service connection for compensation purposes for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) but granted service connection for a 
psychosis for treatment purposes only.

The Board remanded this case in May 1996 for, among other 
things, the RO to arrange for the veteran to be afforded a 
hearing before a member of the Board at the RO.  In a 
statement received in October 1996, the veteran withdrew his 
request for a hearing before a member of the Board.  

In May 1997, the Board found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for compensation purposes for a psychiatric 
disorder, and again remanded this case to the RO for further 
development, and for adjudication of the veteran's claim 
based on a review of the entire record.  Although not 
explicitly stated in the May 1997 remand, the Board at that 
time also found the veteran's claim for service connection 
for a psychiatric disorder to be "well grounded".  

The case is before the Board for appellate consideration at 
this time.  


FINDING OF FACT

It is at least as likely as not that the veteran's acquired 
psychiatric disorder, variously diagnosed, had its onset 
during service.  



CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed, was 
incurred during wartime service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 1999); 38 U.S.C.A. § 3.303(d) 
(1999)  


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veterans' March 1968 examination prior to service 
entrance, he was evaluated a psychiatrically normal on 
clinical evaluation.  Review of the service medical records 
reveals no findings or diagnosis indicative of any 
psychiatric disorder.  On the veterans' March 1970 
examination prior to discharge from service, he was evaluated 
as psychiatrically normal.  

On VA medical examination in May 1970, a psychiatric 
evaluation was reported to be negative.  

The veteran was hospitalized by the VA in September 1971 with 
complaints of fearfulness and difficulties getting along with 
people since about March 1970.  It was noted that the onset 
of the veteran's symptoms was difficult to date, but probably 
had its onset while in Vietnam since the veteran reported 
being increasingly irritable and having ideas of reference at 
that time.  He also reported sleeping problems and feeling 
that people were looking at him during his Vietnam service.  
He also reported assaulting another soldier with a knife.  
The discharge diagnosis was adjustment reaction.  

After a VA hospitalization in July 1972, the diagnoses 
included an explosive personality.  After a VA 
hospitalization from August to October 1973, the diagnosis 
was schizo-affective disorder.  Following a VA 
hospitalization in October 1983, the diagnoses included 
schizo-affective disorder vs. paranoid schizophrenia.  After 
a VA hospitalization in October 1984, the diagnoses included 
schizo-affective disorder.   

In a March 1986 statement the Director of the VA Mental 
Health and Behavioral Science Service stated that there was 
inconclusive evidence to make a definitive diagnosis of the 
veteran's psychiatric disorder.  It was also stated, in 
substance, that the veteran was not suffering from PTSD as a 
result of his Vietnam service.  It was also stated that "it 
was quite likely" that the veteran began suffering the 
prodromal phase of paranoid schizophrenia during his Vietnam 
service.  

VA clinical records reflect outpatient treatment and 
evaluations during the 1980s and 1990s for psychiatric 
symptoms generally diagnosed as due to schizophrenia.  In 
March 1993 a VA mental health worker prepared a note after a 
review of the record and opined that the veterans' 
psychiatric problems began in Vietnam.  In September 1993, 
after a review of the claims folder, a VA psychology intern 
opined that the veteran's schizophrenia was related to his 
military service.  The psychology intern said that he arrived 
at this view due to the opinion of a VA physician during the 
veteran's September 1971 hospitalization and a review of 
letters received in 1987.  The intern concluded that the 
veteran's military service was either a precipitating event 
or a contributing factor.  

In the Board's remand of May 1997, the RO was instructed to 
afford the veteran a VA psychiatric examination.  The 
examining physician was to render an opinion as to whether it 
was at least as likely as not that the veteran's current 
psychiatric disability had its onset during service or within 
the first post service year.  

Pursuant to the Board's remand, the veteran was afforded a VA 
psychiatric examination in November 1997.  During the 
examination, the veteran said that he witnessed the death of 
friends in Vietnam when a helicopter blew up.  After 
evaluation of the veteran and a review of the claims folder, 
the examining physician diagnosed the veteran's psychiatric 
disorder as PTSD, chronic, with delayed onset since the 
symptoms developed a few months following the veteran's 
discharge from service.  

The record does not indicate the RO ever contacted the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to attempt verification of the veteran's reported stressor.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110.  Service connection may be 
granted for disability diagnosed after service when the 
evidence indicates that the disability was present during 
service.  38 C.F.R. § 3.303(d).  

In this case, the veteran's service medical records do not 
indicate the existence of a psychiatric disorder during 
service.  The first clinical evidence of a psychiatric 
disorder dates from September 1971, a year and a half 
subsequent to service.  However, the record indicates that 
the psychiatric symptomatology at that time was believed to 
have had its onset during the veteran's Vietnam service.  
Moreover, in a 1986 statement, the Director of the VA Mental 
Health and Behavioral Science Service stated that "it was 
quite likely" that the veteran began suffering the prodromal 
phase of paranoid schizophrenia during his Vietnam service.  
Review of the clinical records also reveals that similar 
views were expressed by other VA mental heath personnel in 
1991 and 1993.  After a VA psychiatric examination in 
November 1997, a VA physician diagnosed the veteran as having 
PTSD due to his Vietnam service.  While PTSD is a neurosis 
rather than a psychosis, it is also an acquired psychiatric 
disorder.  

In view of the above, the Board believes that the evidence of 
record indicates that it is at least as likely as not that 
the veteran's current acquired psychiatric disorder, 
variously diagnosed, had its onset during his military 
service.  Since that is the case, service connection for 
compensation purposes for an acquired psychiatric disorder, 
variously diagnosed, is granted.



ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

